Craig B. Snyder, Esq. Attorney, Woodhull Fire Protection District
You have inquired about eligibility standards to vote in a special election of a fire protection district on the question of whether to purchase a new fire truck.
You have indicated that you are conducting the election under section179 of the Town Law which provides for the submission of certain propositions to the electors. Among those listed is a proposition to purchase fire-fighting vehicles (id., § 179[1][a]). Eligibility to vote is defined in the provision as:
  "Every elector of the town who shall be a registered voter of the town and who shall have resided in the district for the period of thirty days next preceding a special or annual fire district election shall be qualified to vote upon such proposition" (id., § 179[4]).
We have construed the term "elector" to mean a person who is eligible to register to vote (1985 Op Atty Gen [Inf] 143). Section 175(2) requires, however, that the elector actually be registered. Under section 5-102
of the Election Law, to be qualified to register to vote a person must be a citizen of the United States, at least 18 years of age and a resident of the State and the appropriate locality.
We have construed the term "resident" for purposes of eligibility to vote to mean "domicile" (1985 Op Atty Gen [Inf] 143). Domicile requires an intention to make a residence a permanent and fixed home (Matter ofNewcomb, 192 N.Y. 238 [1908]).
  "A temporary residence for a temporary purpose, with intent to return to the old home when that purpose has been accomplished, leaves the domicile unchanged . . ." (id., at 251).
Thus, a person may have several residences but only one domicile (1974 Op Atty Gen [Inf] 213). Where domicile is in question, a determination must be made based upon the facts of each case (1977 Op Atty Gen [Inf] 271, 273).
Thus, it seems clear that a person must be registered to vote under the system of permanent personal registration in order to vote in a fire district election (Matter of Filiberto v Roosevelt Fire District,75 A.D.2d 572 [2d Dept, 1980]). In addition to being permanently registered in the town where the fire district is located, section 175(2) also requires that persons actually reside in the district for a period of 30 days next preceding the special election.
The legislative intent underlying subdivision 4 of section 179 of the Town Law was to clarify voting eligibility requirements so that only registered voters who have resided in the fire district for 30 days would be qualified to vote (Bill Jacket, L 1980, ch 901, Memorandum in Support of Senate 8253-A).
We conclude that to be eligible to vote in a special fire district election a person must be registered to vote in the town where the district is located and must reside in the district for a period of 30 days prior to the special election.